number release date id office uilc cca_2008081915482448 -------------- from ------------------ sent tuesday date pm to -------------------- cc subject fw transferee interest fyi - ------------------- ---------------------------------- ------------ -------------- ----------------- _____________________________________________ from ------------------ sent friday date pm to ---------------------------------------------------------subject transferee interest at long last i have an answer for you i had some trouble understanding your question along the way so let me state the situation and your question here when a transferor's tax_liability exceeds the value of assets transferred the transferee's liability is limited to the value of the assets transferred however if the state law under which a transferee is held liable for the tax debt of the transferor also provides for the payment of interest on the debt the if the service service will be entitled to interest at the rate and from the date specified under state law seeks to recover the transferee_liability through procedures under sec_6901 the case law recognizes that sec_6601 will impose interest on the transferee at the last date prescribed for the transferee to pay the tax your question is what is that date that interest will begin to accrue against the transferee under sec_6601 in the foregoing situation although 37_tc_945 supp opin 40_tc_275 the leading case in on the subject of interest owed by transferees contains a statement that upon sending the notice_of_deficiency to the transferee the service is entitled to interest thereon just as he is entitled on any deficiency and cites sec_6601 as authority sec_6601 does not actually impose interest on the transferee until the service makes notice_and_demand for payment sec_6601 provides that if tax imposed by the code is not paid on or before the last date prescribed for payment interest runs on the tax until the date it is paid while sec_6901 states that transferee_liability shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred it does not prescribe a last date for a transferee to pay tax fn it's true that the code may prescribe a due_date for the tax on which the transferee_liability is based but that date cannot be the date that interest runs against the transferee directly otherwise there could be no rule that state law governs the amount of interest owed by the transferee beginning on the date of transfer when the transfer is less than the total_tax liability including interest liability of the transferor until the date that sec_6601 imposes interest on the transferee directly and the cases are clear that state law does govern interest in those situations 37_tc_945 35_tc_393 sec_6601 states that when the last date for payment is not otherwise prescribed the last date for payment shall be deemed to be the date the liability for tax arises and in no event shall be later than the date notice_and_demand for the tax is made by the secretary arguably a transferee's liability for the tax arises upon the date of the transfer but when the amount of the transfer is less than the transferor's liability the case law is clear that the transferee's liability arises under state law and interest is controlled by state law once the tax is assessed pursuant to the provisions of the internal_revenue_code however it is subject_to payment and collection under the code including the code's provisions for interest and sec_6601 imposes liability for interest on the transferee as of the date of notice_and_demand for payment of the assessed transferee_liability in fact this rule is consistent with the opinion on which estate of stein relies the estate of stein opinion characterizes 281_f2d_577 5th cir as holding that state law determines the existence and extent of the interest liability of transferee from the time of transfer to the date notice_of_deficiency is sent to the transferee estate of stein t c pincite the opinion in patterson actually says however that state law is not a determinant of transferee_liability subsequent to the notice of the transferee assessment patterson f 2d pincite thus the actual rule in patterson that estate of stein cited approvingly was that interest under the code arises upon notice_and_demand for payment of an assessed transferee_liability moreover the subsequent proceedings concerning the decision document in estate of stein the tax_court appears to have applied the rule actually stated in patterson the decision documents in estate of stein set forth the amount of interest at the rate of percent as determined by the tax_court under new york state law running from the dates of various transfers estate of stein t c pincite the decision documents did not identify any change in the interest rate as of the date of the notice_of_deficiency sent to the transferees please let me know if this email meets your needs memo please let me know if you have follow-up questions or would like a formal -------------- --------------------- --------- -------------------
